Exhibit 10.3

 

NONQUALIFIED STOCK OPTION AGREEMENT

BROADWIND ENERGY, INC.

2007 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT is entered into effective as of the      day of
                      , 20    , by and between Broadwind Energy, Inc., a
Delaware corporation (the “Company”), and
                                                   (“Participant”).

 

RECITALS

 

A.                                   Participant on the date hereof is a key
employee, officer, or director of, or consultant or advisor to, the Company or
one of its Affiliates; and

 

B.                                     The Company wishes to grant a
nonqualified stock option to Participant to purchase shares of the Company’s
Common Stock pursuant to this Agreement and the Company’s 2007 Equity Incentive
Plan (the “Plan”); and

 

C.                                     The Administrator has authorized the
grant of a nonqualified stock option to Participant and has determined that, as
of the effective date of this Agreement, the fair market value of the Company’s
Common Stock is                            Dollars ($                ) per
share.

 

AGREEMENTS

 

In consideration of the premises and of the mutual covenants herein contained,
the parties hereto agree as follows:

 

ARTICLE I.  GRANT OF OPTION

 

The Company hereby grants to Participant the right, privilege, and option (the
“Option”) to purchase up to                                               
(                  ) shares of Common Stock at a per share price of
                                   Dollars ($                        ) subject
to the terms and conditions set forth herein, and set forth in the Plan.  The
Option is a nonqualified stock option and will not be treated as an incentive
stock option, as defined under Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), and the regulations thereunder.

 

ARTICLE II.  DURATION OF OPTION AND EXERCISABILITY

 

A.                                   General.  Except as provided in Articles
II.B and II.C below, the Option shall become exercisable according to the
following schedule.  Once the Option becomes fully exercisable, Participant may
continue to exercise the Option under the terms and conditions of this Agreement
until the termination of the Option as provided herein.  If Participant does not
exercise the Option with respect to the full number of shares which Participant
is then entitled, Participant may purchase upon any subsequent exercise prior to
the Option’s termination such previously unpurchased shares in addition to those
Participant is otherwise entitled to purchase.  Except as provided in Articles
II.B and II.C below, the term during which this Option may be exercised will
continue until 5:00 p.m. (Central Time) on                               ,
20     (the “Expiration Date”).  In no event shall this Option be exercisable
after the Expiration Date.

 

Vesting Date

 

Number of Option Shares
Available for Exercise

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

B.                                     Termination of Employment for Reasons
Other Than Death or Disability.  In the event Participant ceases to be [a key
employee or officer] [a consultant or advisor] [a director]  of the Company or
any Affiliate for any reason other than death or an event that constitutes
permanent and total disability within the meaning of Section 22(e)(3) of the
Code (“Disability”), any unexercised portion of this Option which was
exercisable as of the date of such termination may be exercised, in whole or in
part, by Participant before the earlier of (i) the close of business on the
three-month anniversary date of such termination of employment, and (ii) the
Expiration Date.  To the extent this Option was not exercisable upon such
termination of employment, or if Participant does not exercise the unexercised
portion of the Option that was exercisable within the time specified in this
Article II.B, all rights of Participant under this Option shall terminate, and
the Option shall thereafter be void.

 

C.                                     Termination of Employment Due to Death or
Disability.  In the event Participant ceases to be [a key employee or officer]
[a consultant or advisor] [a director]  of the Company or any Affiliate by
reason of death or Disability, any unexercised portion of this Option which was
exercisable as of the date of such termination may be exercised, in whole or in
part, by Participant (or by Participant’s heirs or legal representative(s) in
the event of death or Disability) before the earlier of (i) the close of
business on the twelve-month anniversary date of such termination of employment
and (ii) the Expiration Date.  To the extent this Option was not exercisable
upon such termination of employment, or if Participant does not exercise the
unexercised portion of the Option that was exercisable within the time specified
in this Article II.C, all rights of Participant under this Option shall
terminate, and the Option shall thereafter be void.

 

ARTICLE III.  MANNER OF OPTION EXERCISE

 

A.                                   Notice.  This Option may be exercised by
Participant in whole or in part from time to time, subject to the conditions
contained in the Plan and herein, by delivery, in person or by registered mail,
to the Company at its principal executive office, of a written notice of
exercise.  Such notice shall be in a form satisfactory to the Administrator,
shall identify the Option, shall specify the number of Option Shares with
respect to which the Option is being exercised, and shall be signed by the
person or persons so exercising the Option.  Such notice shall be accompanied by
payment in full of the total purchase price of the Option Shares purchased; the
exercise of the Option shall be deemed effective upon receipt of such notice by
the Company and upon payment that complies with the terms of the Plan and this
Agreement.  In the event that the Option is being exercised, as provided by the
Plan and Article II.B, above, by Participant’s heirs or legal representative(s),
the notice shall be accompanied by appropriate proof of right of such person or
persons to exercise the Option.  As soon as practicable after the effective
exercise of the Option, Participant (or Participant’s heirs or legal
representative(s) in the event of death or Disability) shall be recorded on the
stock transfer books of the Company as the owner of the Option Shares purchased,
and the Company may deliver to Participant (or Participant’s heirs or legal
representative(s)) one or more duly issued stock certificates evidencing such
ownership.  All requisite original issue or transfer documentary stamp taxes
shall be paid by the Company.

 

B.                                     Payment.  At the time of exercise of this
Option, Participant may determine whether to pay the total purchase price of the
Option Shares to be purchased solely in cash (including a personal check or a
certified or bank cashier’s check, payable to the order of the Company) or by
transfer from Participant to the Company of previously-owned shares of Common
Stock of the Company with a then current aggregate Fair Market Value equal to
such total purchase price, or by a combination of cash and such previously-owned
shares of Common Stock.  The Administrator may reject Participant’s election to
pay all or part of the purchase price

 

2

--------------------------------------------------------------------------------


 

under this Option with previously-owned shares of common stock and may require
such purchase price to be paid entirely in cash if, in the sole discretion of
the Administrator, payment in previously-owned shares would cause the Company to
be required to recognize a charge to earnings in connection therewith.  For
purposes of this Agreement, (a) “previously-owned shares” shall mean shares of
Common Stock of the Company that Participant has owned for at least six months
prior to the time of exercise, and (b) “Fair Market Value” will be determined as
set forth in the Plan.

 

C.                                     Investment Purpose.  The Company shall
not be required to issue or deliver any shares of Common Stock under this Option
unless (a)(1) such shares are covered by an effective and current registration
statement under the Securities Act of 1933 and applicable state securities laws
or (2) if the Administrator has determined not to so register such shares,
exemptions from registration under the Securities Act of 1933 and applicable
state securities laws are available for such issuance (as determined by counsel
to the Company) and the Company has received from Participant (or Participant’s
heirs(s) or legal representative(s), in the event of death or Disability) any
representations or agreements requested by the Company in order to permit such
issuance to be made pursuant to such exemptions, and (b) the Company has
obtained any other consent, approval or permit from any state or federal
governmental agency which the Administrator shall, in its sole discretion upon
the advice of counsel, deem necessary or advisable.  Unless a registration
statement under the Securities Act of 1933 is in effect with respect to the
issuance or transfer of Option Shares, transfer of such shares shall be
restricted unless the Company receives an opinion of counsel satisfactory to the
Company to the effect that registration under the Securities Act of 1933 and
applicable state securities laws is not required with respect to such transfer.

 

ARTICLE IV.  TRANSFERABILITY

 

This Option shall be transferable, in whole or in part, by the Participant by
will or by the laws of descent and distribution.  In addition, the Administrator
may, in its sole discretion, permit Participant to transfer this Option to any
member of Participant’s “immediate family” as such term is defined in
Rule 16a-1(e) promulgated under the Securities Exchange Act of 1934, or any
successor provision, or to one or more trusts whose beneficiaries are members of
such Participant’s “immediate family” or partnerships in which such family
members are the only partners; provided, however, that Participant cannot
receive any consideration for the transfer and such transferred Option shall
continue to be subject to the same terms and conditions as were applicable to
the Option immediately prior to its transfer.

 

ARTICLE V.  WITHHOLDING TAXES

 

To permit the Company to comply with all applicable federal and state income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that, if necessary, all applicable federal and state payroll, income or
other taxes are withheld from any amounts payable by the Company to
Participant.  If the Company is unable to withhold such federal and state taxes,
for whatever reason, Participant hereby agrees to pay to the Company an amount
equal to the amount the Company would otherwise be required to withhold under
federal or state law.  Subject to such rules as the Administrator may adopt, the
Administrator may, in its sole discretion, permit Participant to satisfy such
withholding tax obligations, in whole or in part (i) by delivering shares of
common stock, or (ii) by electing to have the Company withhold shares of Common
Stock otherwise issuable to Participant as a result of the exercise of the
Option, in either case having a Fair Market Value, as of the date the amount of
tax to be withheld is determined under applicable tax law, equal to the minimum
amount required to be withheld for tax purposes based on the minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to the supplemental income resulting from such exercise. 
Participant’s request to deliver shares or to have shares withheld for purposes
of such withholding tax obligations shall be made on or before the date that
triggers such obligations or, if later, the date that the amount of tax to be
withheld is determined under applicable tax law.  Participant’s request shall be
approved by the Administrator and otherwise comply with such rules as the
Administrator may adopt to

 

3

--------------------------------------------------------------------------------


 

assure compliance with Rule 16b-3 or any successor provision, as then in effect,
of the General Rules and Regulations under the Securities and Exchange Act of
1934, if applicable.

 

ARTICLE VI.  CAPITAL ADJUSTMENTS

 

Pursuant and subject to Section 14 of the Plan, in the event of an increase or
decrease in the number of shares of common stock resulting from a stock split,
reverse stock split, stock dividend, combination of shares, rights offering,
reclassification of the common stock, or any other change in the corporate
structure or shares of the Company, the Administrator, in order to prevent
dilution or enlargement of the rights of Participant, may make appropriate
adjustment as to the number and kind of securities subject to this Option.  Any
such adjustment affecting this Option shall be made without change in the
aggregate purchase price applicable to the unexercised portion of the Option but
with an appropriate adjustment in the price for each share or other unit of any
security subject to the Option.

 

ARTICLE VII.  BINDING EFFECT

 

This Agreement shall be binding upon the heirs, executors, administrators and
successors of the parties hereto.

 

ARTICLE VIII.  2007 EQUITY INCENTIVE PLAN

 

The Option represented by this Agreement has been granted under, and is subject
to the terms of, the Plan.  The terms of the Plan are hereby incorporated by
reference herein in their entirety and Participant, by execution hereof,
acknowledges having received a copy of the Plan.  Capitalized terms not defined
herein shall have the meaning set forth in the Plan.  The provisions of this
Agreement shall be interpreted as to be consistent with the Plan and any
ambiguities herein shall be interpreted by reference to the Plan.  In the event
that any provision hereof is inconsistent with the terms of the Plan, the latter
shall prevail.

 

ARTICLE IX.  NON-SOLICITATION

 

A.                                   Restrictive Covenant.  During the period
beginning on the date of this Option and ending on the later of (i) one year
following the termination of Participant’s employment with, or service to, the
Company or an Affiliate pursuant to Article II.B or (ii) the expiration of this
Option pursuant to Article II.A or Article II.C, Participant shall not, except
with the express prior written consent of the Company:  (i) directly or
indirectly, either for Participant, or on behalf of any of the Company’s or any
Affiliate’s competitors (“Competitors”): (1) induce or attempt to induce any
employee, independent contractor or consultant of the Company or any Affiliate
to leave the employ of, or terminate its engagement with, the Company or any
Affiliate; or (2) in any way interfere with the relationship between the Company
or any Affiliate and any employee, independent contractor or consultant of the
Company or any affiliate; or (ii) directly or indirectly, either for
Participant, or on behalf of any of the Competitors, solicit the business of any
person or entity known to Participant to be a customer of the Company or any of
its Affiliates, where Participant, or any person reporting to Participant, had
an ongoing business relationship or had made substantial efforts with respect to
such customer during Participant’s employment with, or service to, the Company
or an Affiliate.

 

B.                                     Violation of Restrictive Covenant. 
Participant, by accepting this Option, agrees that the foregoing covenants are
reasonable with respect to their duration and scope.  Participant further
acknowledges that the restrictions are reasonable and necessary for the
protection of the legitimate business interests of the Company and its
Affiliates, that they create no undue hardships, that any violation of these
restrictions would cause substantial injury to the Company and its Affiliates,
and that such restrictions were a material inducement to the Company to grant
this Option.  In the event of any violation or threatened violation of these
restrictions, any and all rights of Participant under this Option, whether
unvested or vested, shall be forfeited and shall immediately terminate and shall
thereafter be void.

 

4

--------------------------------------------------------------------------------


 

ARTICLE X.  MISCELLANEOUS

 

A.                                   Employment or Other Relationship; Rights as
Stockholder.  Nothing in this Agreement shall be construed to (a) limit in any
way the right of the Company or any Affiliate to terminate the status of
Participant as an employee of the Company at any time, or (b) be evidence of any
agreement or understanding, express or implied, that the Company or any
Affiliate will employ Participant in any particular position, at any particular
rate of compensation or for any particular period of time.  Participant shall
have no rights as a stockholder with respect to shares subject to the Option
until such shares have been issued to Participant upon exercise of the Option. 
No adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property), distributions or other rights for which the
record date is prior to the date such shares are issued, except as provided in
Section 14 of the Plan.

 

B.                                     Securities Law Compliance.  The exercise
of all or any parts of this Option shall only be effective at such time as
counsel to the Company shall have determined that the issuance and delivery of
Common Stock pursuant to such exercise will not violate any state or federal
securities or other laws.  Participant may be required by the Company, as a
condition of the effectiveness of any exercise of this Option, to agree in
writing that all Common Stock to be acquired pursuant to such exercise shall be
held, until such time that such Common Stock is registered and freely tradable
under applicable state and federal securities laws, for Participant’s own
account without a view to any further distribution thereof, that the
certificates for such shares shall bear an appropriate legend to that effect and
that such shares will be not transferred or disposed of except in compliance
with applicable state and federal securities laws.

 

C.                                     Lockup Period Limitation.  Participant
agrees that in the event the Company advises Participant that it plans an
underwritten public offering of its Common Stock in compliance with the
Securities Act of 1933, as amended, and that the underwriter(s) seek to impose
restrictions under which certain stockholders may not sell or contract to sell
or grant any option to buy or otherwise dispose of part or all of their stock
purchase rights of the underlying Common Stock, Participant hereby agrees that
for a period not to exceed 180 days from the prospectus, Participant will not
sell or contract to sell or grant an option to buy or otherwise dispose of the
Option or any of the underlying shares of Common Stock without the prior written
consent of the underwriter(s) or its representative(s).

 

D.                                    Blue Sky Limitation.  Notwithstanding
anything in this Agreement to the contrary, in the event the Company makes any
public offering of its securities and determines in its sole discretion that it
is necessary to reduce the number of issued but unexercised stock purchase
rights so as to comply with any state securities or Blue Sky law limitations
with respect thereto, the Board of Directors of the Company shall have the right
(i) to accelerate the exercisability of this Option and the date on which this
Option must be exercised, provided that the Company gives Participant 15 days’
prior written notice of such acceleration, and (ii) to cancel any portion of
this Option or any other option granted to Participant pursuant to this
Agreement which is not exercised prior to or contemporaneously with such public
offering.  Notice shall be deemed given when delivered personally or when
deposited in the United States mail, first class postage prepaid and addressed
to Participant at the address of Participant on file with the Company.

 

E.                                      Accounting Compliance.  Participant
agrees that, if a “transaction” (as defined in Section 14 of the Plan) occurs,
and Participant is an “affiliate” of the Company or any Subsidiary (as defined
in applicable legal and accounting principles) at the time of such Change of
Control, Participant will comply with all requirements of Rule 145 of the
Securities Act of 1933, as amended, and the requirements of such other legal or
accounting principles, and will execute any documents necessary to ensure such
compliance.

 

F.                                      Stock Legend.  The Administrator may
require that the certificates for any shares of Common Stock purchased by
Participant (or, in the case of death, Participant’s successors) shall bear an
appropriate legend to reflect the restrictions of this Article X and Article
III.C; provided, however, that failure to so

 

5

--------------------------------------------------------------------------------


 

endorse any of such certificates shall not render invalid or inapplicable this
Article X above.

 

G.                                     Shares Reserved.  The Company shall at
all times during the term of the option period reserve and keep available such
number of shares as will be sufficient to satisfy the requirements of this
Agreement.

 

H.                                    Arbitration.  Any dispute arising out of
or relating to this Agreement or the alleged breach of it, or the making of this
Agreement, including claims of fraud and inducement, shall be discussed between
the disputing parties in a good faith effort to arrive at a mutual settlement of
any such controversy.  If, notwithstanding, such dispute cannot be resolved,
such dispute shall be settled by binding arbitration.  Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.

 

The arbitrator shall be a retired state or federal judge or an attorney who has
practiced securities or business litigation for at least ten (10) years.  If the
parties cannot agree on an arbitrator within twenty (20) days, any party may
request that a judge of the Circuit Court of Cook County, Illinois select an
arbitrator.  Arbitration will be conducted pursuant to the provisions of this
Agreement and the commercial arbitration rules of the American Arbitration
Association, unless such rules are inconsistent with the provisions of this
Agreement.  Limited civil discovery shall be permitted for the production of
documents and taking of depositions.  Unresolved discovery disputes may be
brought to the attention of the arbitrator who may dispose of such disputes. 
The arbitrator shall have the authority to award any remedy or relief that a
court of this state could order or grant; provided, however, that punitive or
exemplary damages shall not be awarded.  The arbitrator may award to the
prevailing party, if any, as determined by the arbitrator, all of its costs and
fees, including the arbitrator’s fee, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorney’s fees.  Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Chicago,
Illinois.

 

ARTICLE XI.  GOVERNING LAW

 

This Agreement and all rights and obligations hereunder shall be construed in
accordance with the Plan and governed by the laws of the State of Delaware.

 

[Signature page follows]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective
the day and year first above written.

 

 

 

BROADWIND ENERGY INC.

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

By execution hereof, the Participant acknowledges having received a copy of the
Plan.

 

PARTICIPANT

 

 

 

 

--------------------------------------------------------------------------------

 